UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of report (Date of earliest event reported):May 26, 2010 CBS CORPORATION (Exact name of registrant as specified in its charter) Delaware 001-09553 04-2949533 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification Number) 51 West 52nd Street, New York, New York (Address of principal executive offices) (zip code) Registrant’s telephone number, including area code:(212) 975-4321 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (seeGeneral Instruction A.2. below): [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07Submission of Matters to a Vote of Security Holders. The Annual Meeting of Stockholders (the “Annual Meeting”) of CBS Corporation (the “Company”) was held on May 26, 2010.The final results of voting on each of the matters submitted to a vote of the Company’s stockholders at the Annual Meeting were certified by the independent inspector of election and are as follows: 1.Election of Directors: Name For Withheld Broker Non-Votes David R. Andelman Joseph A. Califano, Jr. William S. Cohen Gary L. Countryman Charles K. Gifford Leonard Goldberg Bruce S. Gordon Linda M. Griego Arnold Kopelson Leslie Moonves Doug Morris Shari Redstone Sumner M. Redstone Frederic V. Salerno 2.Ratification of the appointment of PricewaterhouseCoopers LLP to serve as the Company’s independent registered public accounting firm for the fiscal year 2010: For Against Abstentions 3.Re-approval of the material terms of the performance goals in the Company’s Senior Executive Short-Term Incentive Plan pursuant to Section 162(m) of the Internal Revenue Code: For Against Abstentions 2 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. CBS CORPORATION (Registrant) By: /s/ Louis J. Briskman Name: Louis J. Briskman Title: Executive Vice President and General Counsel Date: June 1, 2010 3
